682 S.E.2d 391 (2009)
STATE of North Carolina
v.
Ronald ANDERSON.
No. 248P09.
Supreme Court of North Carolina.
August 27, 2009.
Ronald Anderson, Pro Se.
Robert Montgomery, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 17th of June 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Camden County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 27th of August 2009."